THIRD DIVISION
                              BARNES, P. J.,
                          BOGGS and BRANCH, J.J.

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules


                                                                 December 9, 2015


In the Court of Appeals of Georgia
 A14A0730. FROST v. STATE

      BARNES, Presiding Judge.

      In State v. Frost, 297 Ga. 296 (773 SE2d 700) (2015), the Supreme Court

reversed the judgment of this Court in Frost v. State, 328 Ga. App. 337 (761 SE2d

875) (2014). Accordingly, we vacate our earlier opinion and adopt the judgment of

the Supreme Court as our own.

      Judgment reversed. Boggs and Branch, JJ., concur.